Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED, by and between the attorney for the plaintiff and the Assistant Attorney General for the defendant herein that:
1. The items marked “A” and initialed “MK” by Examiner M. Krebs on the invoices covered by the above-numbered appeals for reappraisement consist of cameras with lenses imported from Japan in 1959.
*6562. At or about the times of exportation involved herein neither such nor similar merchandise was freely offered for sale to all purchasers for home consumption in Japan or for exportation to the United States.
3. At or about the times of exportation involved herein neither such nor similar merchandise was freely offered for sale to all purchasers in the principal markets of the United States.
4. The cost of production of the merchandise, as defined in section 402(f), Tariff Act of 1930, is U.S. $82.60 each, net packed.
5. The appeals for reappraisement listed above are hereby submitted on this stipulation which is limited to the items marked and initialed as aforesaid.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor in $82.50 (United States currency) each, net packed. Judgment will be rendered accordingly.